The State of TexasAppellee/s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                             May 18, 2015

                                         No. 04-12-00238-CR

                                       Kimberly Clark SAENZ,
                                             Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                        From the 217th District Court, Angelina County, Texas
                                      Trial Court No. CR28665
                           The Honorable Barry R. Bryan, Judge Presiding


                                            ORDER
Sitting:          Catherine Stone, Retired Chief Justice (not participating)
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

        This appeal was set for oral argument submission on October 10, 2013, before the above-
listed panel of justices, and an opinion and judgment were issued on January 22, 2014. On
December 10, 2014, the Texas Court of Criminal Appeals vacated this court’s judgment and
remanded the appeal for further proceedings. The parties were allowed to file supplemental
briefs, and the supplemental briefing is complete. It is therefore ORDERED that the cause is set
for ON-BRIEF remand submission on July 15, 2015, before the above-listed panel of justices.
See TEX. R. APP. P. 41.1(b).

           It is so ORDERED on the 18th day of May, 2015.

                                                          PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court